 KEVAH KONNER, INC.67Kevah Konner, Inc. and Amalgamated Local Union355. Case 22-CA-9536May 19, 1981DECISION AND ORDEROn January 29, 1981, Administrative Law JudgeJames F. Morton issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief.The Board has considered the record and the at-tached Decision in light of the exceptions andbrief, and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Kevah Konner,Inc., Pine Brooke, New Jersey, its officers, agents,successors, and assigns, shall take the action setforth in the said recommended Order, except thatthe attached notice is substituted for that of theAdministrative Law Judge.I Respondent has excepted to certain credibility findings made by theAdministrative Laws Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir 1951). We havecarefully examined the record and find no basis for reversing his findingsAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT ask you to speak directlywith our officers to secure satisfaction of anyof the demands you have as to your hours,wages, or other working conditions and WEWILL NOT inform you that we will not talk toany representative of Amalgamated LocalUnion 355 about such matters.WE WILL discharge or fail or refuse to rein-state any of our employees because they havejoined or supported Amalgamated LocalUnion 355.WE WILL NOT refuse to recognize and bar-gain with Local 355 as the exclusive repre-sentative of all our service employees.256 NLRB No. 8WE WILL NOT change any work rules to dis-courage any of our employees from joining orsupporting Local 355.WE WILL NOT in any other manner interferewith, restrain, or coerce you with respect toyour rights under Section 7 of the NationalLabor Relations Act, as amended.WE WILL, upon request, bargain in goodfaith with Local 355 as to the wages, hours,and other terms of employment of our serviceemployees.WE WILL offer Allan Krzastek and RonaldCrane immediate and full reinstatement totheir former jobs or, if those jobs no longerexist, to substantially equivalent positions,without prejudice to their seniority or anyother rights or privileges previously enjoyed,and WE WILL make them whole for any loss ofearnings they may have suffered as a result ofthe discrimination against them, plus interest.WE WILL write Ronald Crane to inform himthat he need not punch the timeclock and thathe can use our telephone for personal calls ashe was allowed to do before he took part inthe strike called by Local 355.KEVAH KONNER, INC.DECISIONSTATEMENT OF THE CASEJAMES F. MORTON, Administrative Law Judge: OnOctober 26, 1979, Amalgamated Local Union 355, hereincalled the Union, filed the unfair labor charge in thiscase against Kevah Konner, Inc., herein called Respond-ent, alleging violations of Section 8(a)(l), (3), and (5) ofthe National Labor Relations Act, as amended (hereincalled the Act). The complaint issued against Respondenton December 3, 1979. Respondent filed an answer andalso a motion for a bill of particulars which was deniedby order of the then Acting Chief Administrative LawJudge. The hearing was held before me in Newark, NewJersey, on July 24 and 25, 1980.Summary of the IssuesThe issues in this case as framed by the pleadings asamended at the hearing are:(a) Whether Respondent, in violation of Section 8(a)(1)of the Act, solicited grievances from and promised bene-fits to its employees to discourage them from supportingthe Union or informed them that it would be futile forthem to join the Union?(b) Whether Respondent, in violation of Section8(a)(l) and (3), discharged an employee, failed to recallanother to its employ, and changed the working condi-tions of certain of its employees because they joined andsupported the Union?Kevah Konner, Inc. and Amalgamated Local UnionKEVAH KONNER, INC 67 68DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c) Whether Respondent engaged in such seriousunfair labor practices as to require it as a remedy, to rec-ognize and bargain with the Union as the representativeof its service employees, and ancillary to that matter,whether a unit of those service employees is appropriatefor collective bargaining and whether the Union hadbeen selected by a majority of those employees to repre-sent them in collective bargaining?(d) Whether Respondent, in violation of Section8(a)(1) and (5), refused to bargain collectively with theUnion as the representative of its service employees.Upon the entire record in this case,' including my ob-servations of the demeanor of the witnesses, and afterfull consideration of the briefs filed by counsel for theGeneral Counsel and by counsel for Respondent, I makethe following:FINDINGS OF FACTI. JURISDICTION AND LABOR ORGANIZATIONAs established by the pleadings, Respondent is an em-ployer engaged in commerce within the meaning of Sec-tion 2(2), (6), and (7) of the Act and the Union is a labororganization as defined in Section 2(5) of the Act.11. THE ALLEGED UNFAIR LABOR PRACTICESA. The Appropriate UnitRespondent sells, services, and repairs automobiles,buses, and trucks at its dealership in Pine Brook, NewJersey, and also provides schoolbus and charter bus serv-ices. In September and October 1979, Respondent em-ployed two mechanics in its auto department, seven me-chanics in its bus department, four mechanics in its truckdepartment, two employees in its body shop department,three in its parts department, and one in its camper de-partment. As noted below, the camper department wasclosed on or about April 1, 1980, and the one individualemployed in that department was transfered to the bodyshop department.The General Counsel contends that these service em-ployees comprise a unit appropriate for purposes of col-lective bargaining. Respondent contends that that unit isinappropriate and urges instead that, at all times materialherein, each of the above-named five departments is ap-propriate.2It is apparent that, if Respondent's unit con-tention were held to have merit, the one person em-ployed in the camper department, as it existed in late1979 until its demise in early 1980, could not have beenrepresented for collective-bargaining purposes in view ofthe long established policy against one person units.As the evidence in this case establishes that the serviceemployees perform the usual mechanical and mainte-nance work in the automotive field; that they use thetools and other equipment normally associated with suchI Errors in the transcript have been noted and corrected2 Respondent initially denied the appropriateness of the overall five de-partment unit urged by the General Counsel as appropriate. At the hear-ing Respondent first indicated that its 180 bus drivers must be included inany unit found appropriate; later, Respondent stated that those driverscould be included or excluded from the unit. Its final position was hatonly separate departmental units of its service employees are appropriatework and that they receive the same fringe benefits andwork substantially the same hours; as a dealer's serviceemployees are the analogue of a production and employ-ee unit in the manufacturing area and thus is presump-tively appropriate;3as the parties have expressly agreedto exclude sales and clerical employees; as it is evidentthat the remaining employees of Respondent are virtuallyall part-time operators of school buses or charter busesand that those operators have minimal contacts with theservice employees and as no labor organization is seekingto represent employees in a different unit, I concludethat a unit comprised of all service employees employedby Respondent at its facility in Pine Brook, New Jerseyexcluding all office clerical employees, sales employees,drivers, guards, and supervisors, as defined in the Act, isappropriate for the purposes of collective bargaining.B. The Union's Majority StatusEight of Respondent's service employees signed au-thorization cards for the Union at a meeting in a diner inFairfield, New Jersey, on September 24, 1979. (All dateshereafter are for 1979 unless noted otherwise.) Two dayslater, three more of Respondent's service employeessigned union authorization cards. Another service em-ployee signed a union card on September 27. Altogether,12 service employees had signed union cards by thatdate.Respondent's payroll records for the period September21 to 27 list the names of 19 service employees,4includ-ing the 12 who had signed cards for the Union.5It is ob-vious and I so find, that the Union represented a major-ity of Respondent's service employees as of September27 the date the strike began as discussed below and thedate immediately prior to the alleged commission of theunfair labor practices, also as discussed below.C. The Union's Demand for BargainingOn September 27, two of the Union's representatives,Howard Kleinberg and Frank D'Isa, met with Respond-ent's corporate secretary, Norman Konner, who has alsobeen identified in the record as Respondent's owner.Kleinberg, and Konner are in essential agreement as towhat transpired then.6The Union asked that Respondent3 Bob Bundy. Inc., 205 NLRB 336 (1973); Austin Ford. Inc., 136 NLRB1398 (1962).4 One of the 19 names was that of Dominick Logge. He was a highschool student working with Respondent as part of a work-study pro-gram. He received none of the fringe benefits given the other service em-ployees. The General Counsel would exclude him from the service unitas a temporary employee and as one who lacked a sufficient communityof interest with the other service employees It is unnecessary to passupon his status then as the Union's majority status would not be affectedby his unit placement.5 Respondent asserts that one of the card signers, Don Penque, was asupervisor. From January 1979 to April 1980 he ssas the only employeein Respondent's camper department. The record is devoid of evidence ofsupervisory authority possessed by him. In April 1980, he was transferredto work in the body shop department I conclude that he was not a su-pervisor as defined in the Act.I Kleinberg testified that he asked Konner to recognize the Union asthe representative of the service employees. Konner testified that theUnion asked to represent the service department employees which hesaid then numbered 18. In its brief, Respondent points to other aspects ofContinued KEVAH KONNER, INC.69recognize the Union as bargaining agent for the approxi-mately 18 service employees and Respondent declined todo so. The 12 employees who had signed union cardsthen struck and picketed outside Respondent's premises.D. The Alleged Independent 8(a)(1) Violations1. The September 28 incidentThree of General Counsel's witnesses-Louis DaleKincaid, Donald Penque, and James Larkin-testifiedthat, while they were picketing at the rear of Respond-ent's premises on September 28, they were approachedby Respondent's bus shop manager, Robert Weiser, whoasked them why they did not go to see Norman Konnerand who also told them that Konner wanted to knowwhat they wanted. These three witnesses further testifiedthat Weiser then informed them that Konner would dealwith them but that he would not deal with the Union.Respondent did not call Weiser to rebut the foregoingtestimony. The pleadings, as amended, establish thatWeiser is a supervisor as defined in the Act and is anagent of Respondent. The record discloses that he is incharge of the bus shop department and reports directlyto Norman Konner. I credit the uncontroverted accountsof the General Counsel's witnesses.2. The October 4 incidentJerry Ciccolella, a truck mechanic in Respondent'semploy testified, without contradiction, that he went toNorman Konner's office on October 4 and that NormanKonner told him there that he, Konner, did not want aunion and that the service employees should come tospeak to him if they have any problems which their su-pervisors could not solve. Ciccolella further testified,also without contradiction that Konner said that he,Konner, did not realize what was going on and thatKonner also told Ciccolella that he should speak withthe other employees to see what they want to do. Icredit Ciccolella's account.Konner's testimony which pertain to the approximately 180 part-timeschoolbus and charter bus drivers in its employ. In particular, Konnertestified that D'Isa visited him again and apparently before the Unionpresented its written demands for the 18 service employees as discussedlater in this Decision and stated that he was also going after those driv-ers. Konner testified that D'Isa flipped through about 40 cards he held inhis hand then. There is no evidence that the Union demanded recognitionas bargaining agent of those drivers. I note that the Union had filed arepresentation petition requesting the service employee unit and with-drew that petition when the complaint issued in this case. The Union didnot file a petition seeking to represent the drivers. I am at a loss in tryingto understand the significance of the testimony offered by Respondentthat, at some point, the Union's representative advised that he was orga-nizing the drivers too. If that testimony was submitted to establish thatRespondent had a good-faith doubt, that is no longer a relevant consider-ation respecting whether or not a bargaining order remedy may be war-ranted. If that testimony was offered to suggest that only an overall em-ployee unit is appropriate, I note that no one is urging such a unit con-tention. Respondent, as discussed elsewhere has urged that each of itsfive service departments is appropriate for bargaining. If the testimonywas offered to show that the Union had abandoned its claim that it repre-sented the 18 service employees as a separate unit, it would have to berejected as the overall testimony is unequivocal that the Union's effortswere directed in virtually their entirety towards securing a contract forthe unit of 18 service employees.3. The October 8 incidentAlan Krzastek, one of Respondent's auto mechanics,testified that on October 8, the manager of his depart-ment, David Porter, told him and two other service em-ployees while they were picketing that they should seeNorman Konner, that Konner would meet their de-mands, and that Konner just did not want a union.Krzastek identified those two other service employeespresent with him then as Carl Granese and Al Ciccolella.Granese's testimony corroborated Krzastek's account asto what Porter had said. Granese, however, identifiedthe third service employee who was present then asPeter Rymwid and not Ciccolella. In his testimony, Cic-colella did not refer to any incident on October 8.Rymwid who left Respondent's employ in late 1979 didnot testify at the hearing.Porter, according to the amended pleadings in thiscase, is a supervisory agent to Respondent. Further, therecord testimony discloses that he is in charge of Re-spondent's auto department and that he reports directlyto Norman Konner.Despite the confusion in the identity of the third serv-ice employee present, I credit the accounts of Krzastekand Granese respecting what Porter told them on Octo-ber 8, particularly as Porter did not controvert their ac-counts.4. The October 10 incidentGranese, one of the service employees who testified tothe incident of October 8, above, also testified that hehad heard that Norman Konner had told the Union thathe would consider the written demands the Union hadgiven to him.7Granese related that he then assumed thatKonner would recognize the Union. On October 10, ac-cording to Granese, he asked Konner if he had recog-nized the Union. Granese testified that Konner told himthat he had not recognized the Union and that he did notwant a union in his shop. Granese testified that he thenasked Konner if he would deal directly with the employ-ees instead of the Union and that Konner, in response,nodded his head in the affirmative. Konner ended thediscussion by telling Granese that the employees couldcome back as a group.Konner testified for Respondent, as noted earlier, buthe did not allude to this incident in his testimony. Icredit Granese's account.E. The Alleged Discriminatory ActsOn the morning of October 5, representatives of theUnion, accompanied by service employees Ronald Craneand Gene Koepfler visited Konner in his office. In thatdiscussion, the Union asked Konner if he would considerthe Union's bargaining demands if they were submittedto him. Konner responded that he would. Later that day,the union representatives met with the striking employ-ees to draft the demands. Having done this, the Unionselected one employee from each of the five service de-' This referred to a meeting on October 5 at which the union repre-sentative had presented to Konner a list of demands the Union preparedin consultation with the service employees.KEVAH KONNER, INC. 69 70DECISIONS OF NATIONAL LABOR RELATIONS BOARDpartments. Those employees were Ronald Crane fromthe parts department, Alan Krzastek from the auto de-partment, Jerry Ciccolella from the truck department,Louis Kincaid from the bus department, and DonaldPenque from the camper department. These five strikingemployees accompanied the union representatives toKonner's office on October 5 to present him with the listof demands for the service employees. Konner acceptedthe list and said he would look them over.From then and until October 10, it appears thatKonner did not advise the Union directly as to its posi-tion on the list of demands. On October 10 the strikingemployees, through the Union, offered unconditionallyto return to work. All but Alan Krzastek were reinstat-ed. Krzastek was one of the two mechanics in Respond-ent's car department when the strike began. It is undis-puted that a replacement mechanic had been hired,during the strike, in that department. It is also noted thatthe General Counsel asserts, and Respondent agrees, thatthe strike was an economic strike.8One of the striking employees who was reinstated onOctober 11 was Peter Rymwid. He and Krzastek werethe only mechanics in the car department when thestrike started; Rymwid had started working for Respond-ent as a car mechanic about 3 or 4 months after Krzastekdid. There was no evidence adduced at the hearing thatseniority was a factor which Respondent takes into ac-count in job assignments. Respondent offered no explana-tion as to why it had chosen Rymwid for reinstatement,rather than Krzastek.The General Counsel contends that Krzastek wouldhave been selected for reinstatement, instead of the lesssenior Rymwid, but for the fact that Krzastek attendedthe meeting between the Union and Norman Konner onOctober 5 (when Krzastek was one of five striking em-ployees representing their respective departments).I find that the evidence is insufficient to establish thatRespondent in selecting Rymwid, rather than Krzastek,for reinstatement on October 11 thereby unlawfully dis-criminated against Krzastek. For all I know, Rymwidmay have been a more productive or more capableworker than Krzastek. It seems to me that it was incum-bent upon the General Counsel to offer some evidence todiscount those explanations before Respondent mustproffer its reason.I note that the basic argument made by the GeneralCounsel respecting the allegation that Krzastek was dis-criminatorily denied reinstatement is not that anotherstriker, Rymwid, was given preference in being reinstat-ed but rather that, when job openings occurred in thecar mechanic's classification, Krzastek was not recalledand that new employees were hired in his stead. Thatcontention is supported by Respondent's personnel re-cords. Thus, a car mechanic was hired on October 19.Respondent's records also note, for that same day, thatthe word "termination" appears alongside Krzastek'sname to indicate the status of his employment with Re-spondent. Still other car mechanics were hired after thatdate, e.g., another was hired on October 26 and anotherI note that it is not contended that the alleged independent violationsof Sec. 8(a)(1), the facts as to which have been set out earlier, prolongedthe strike to convert it into an unfair labor practice strike.in February 1980. As it is evident that there were jobopenings as of October 19 and later to which Krzastekcould have been reinstated but was not and as Respond-ent's personnel records indicate that his employmentstatus with it was terminated as of October 19, 1 mustconclude that Respondent's failure to reinstate Krzastekto his position of car mechanic was in derogation of hisreinstatement rights as an economic striker who had ap-plied unconditionally to return to work.93. Alleged discrimination as to Ronald CraneCrane began working for Respondent in May 1979 inits parts department. He kept his own records, on time-sheets provided him, of the hours he worked and usedthe telephone in the parts department for personal aswell as business calls. About a month after he had beganworking for Respondent, he met a friend at a tavern nearRespondent's premises. This occurred during a breakperiod. Norman Konner observed him there and in-formed him later that day that he was not to drinkduring working hours. Crane has complied with that in-struction.Crane had signed a card for the Union in September,had participated in the strike, and on two occasions hadaccompanied union representatives when they met withNorman Konner during the strike. Two days after Craneand the other strikers returned to work, Crane was in-structed by the manager of the parts department, LeonHesapis, that he had to punch the timeclock instead ofkeeping his own timesheet and that he could not use Re-spondent's telephones for personal calls. The other partsdepartment employee did not go on strike and he hascontinued to keep his own timesheet and has not been re-quired to punch the timeclock. Further, other employees,including some in other departments who had participat-ed in the strike, have been allowed to use Respondent'sphones for their personal calls.The following recital is based upon Crane's uncontro-verted testimony which I credit. On or about October14, Crane asked Konner whether the fact that he had topunch the timeclock was due to his having been onstrike and whether his being forbidden to make personalcalls was also due to the strike. Konner replied by sayingthat there were a lot of contributing reasons. Konnersaid that punctuality was one. (Crane had never beenwarned as to his attendance.) Konner also told Cranethat he had found him in a tavern once during workinghours-a reference to the incident that had occurred 4months previously.In view of the suddenness of the changes in themethod of recording his working times and his use ofRespondent's telephones, the timing of those changes inrelation to the end of the strike, the disparate treatmentaccorded Crane as compared to that given the parts de-g Laidlaw Corporation, 171 NLRB 1366 (1968), enfd. 414 F.2d 99 (7thCir. 1969), cert. denied 397 U.S. 920 (1970). In its brief, Respondent urgesthat the General Counsel failed to prove that Respondent did not offerKrzastek reinstatement. Krzastek testified that he has not yet been takenback by Respondent. No doubt the testimony could have been more pre-cise but it seems to me that the clear sense of the testimony is that he wasnever offered his job back. Respondent had the opportunity to rebut thisbut did not do so KEVAH KONNER, INC.71partment employee who did not strike, the patently pre-textual nature of the reasons proferred by Respondentfor making the changes and as is apparent from the testi-mony credited earlier in this Decision that Konnerwould take care of any work problems Crane or theother strikers may have provided they abandoned theUnion and that Respondent had made it clear that it wasfutile for the service employees to support the Union, Ifind that those changes were instituted by Respondentbecause Crane joined and supported the Union.About a week after Crane had returned to work fromthe strike, he became ill. He testified that he missed 4days work because of that illness and that on each ofthose days either he or a woman friend called the partsdepartment manager to inform him that he, Crane, wasnot able to come to work because of his illness. His partsdepartment manager simply responded that this was allright with him. On the afternoon of the fourth day hereceived a message to call Norman Konner. Crane calledKonner who told him simply that his services were nolonger required. Konner gave no reason. On the basisthat Respondent may have used Crane's illness as a pre-text to discharge him, the General Counsel subpenaedRespondent's attendance records for service employees.These show that employees have been absent for periodslonger than 4 consecutive days, because of illness, with-out any effect on their employment tenure. For example,one employee was absent due to illness for 6 straightdays in June 1979 and for 4 more days during the firstweek of July 1979; yet he has remained in Respondent'semploy.The disparate treatment accorded Crane, his summaryand unexplained discharge, the timing of his discharge inrelation to the end of the strike, the factors cited aboverespecting the other instances of discrimination all estab-lish that Crane's discharge was based solely on Crane'ssupport for the Union. I note that Respondent has notoffered any reason for Crane's discharge. Its position, asexpressed in its brief is that the General Counsel hasfailed to make out a prima facie case. For the reasons setout above, I reject that contention. o4. Alleged discrimination among the truckdepartment employees.All of the employees in the truck department signedcards for the Union and took part in the strike. The testi-mony is uncontroverted that a day or two after they re-turned to work from the strike, their supervisor toldthem that they could not leave the premises during10 At fn. 13 of Respondent's brief, there is a statement to the effectthat I had reserved decision on Respondent's motion to dismiss the alle-gations of the complaint based on its view that the General Counsel hadfailed to prove a prima facie case. Respondent further states that it wasthus not obligated to come forward with evidence until its motion is dis-posed of The record is clear, however, that Respondent's motion to dis-miss was in fact denied. Perhaps Respondent is simply now urging me toreconsider my ruling as I had indicated that my ruling was without prej-udice to my consideration of the ultimate merits of the overall case uponits completion. Insofar as Respondent's remarks may be construed as amotion to reconsider my ruling, I shall note simply that I have consid-ered all of the relevant testimony and conclude that the General Counselhas both proved a prima facie case and has discharged his burden of es-tablishing the violations by a preponderance of the credible evidence.working hours. (Before the strike, their practice hadbeen to leave the premises at break times and at lunch.)They were further advised that same day that they couldnot leave by the rear door but only by the front door.Their supervisor told them, when asked for an explana-tion for those changes, that an air gun was missing. Afew days later one of the employees placed an air gun onthe supervisor's desk. " Neither of the instructions re-stricting their movement were orally rescinded. Thetruck department employees abided by the new restric-tions for several months before they reverted graduallyto their prior practice.All of the factors noted above respecting the changesmade in the parts department for Ronald Crane upon hisreturn from the strike to work apply to these changes inthe truck department and satisfy me that the GeneralCounsel has made out a prima facie case. Respondent didnot come forward with any evidence towards rebuttingany of the material aspects upon which that finding wasbased. Under the applicable guidelines, 12 I therefore findthat the changes imposed on the truck department em-ployees on or about October 13 were done because theemployees in that department joined and supported theUnion.F. The Requestfor a Bargaining Order as a Remedyand the Alleged Unlawful Refusal of Respondent ToRecognize and Bargain With the UnionI have found that, at all times material to the issues inthis case, the Union has been selected by a majority ofRespondent's service employees to represent them, that aunit comprised of those employees is appropriate for col-lective bargaining, and that Respondent has committed aseries of acts since on or about September 28, 1979, inorder to interfere with, restrain, and coerce these em-ployees respecting their right to be so represented.I now further find that the issuance of a bargainingorder is warranted to remedy those acts as those acts hada tendency to undermine the Union's majority status andto impede the election processes and as there is only aslight possibility that the Board's traditional remediescould erase their impact and insure a fair election.'3 Re-spondent's urging these employees to deal directly withits principal official, without the Union, and its making itclear that they would only in that way obtain solutionsto the very matters as to which they had sought theUnion's representation go directly to the heart of theelection process. Respondent was not content to stopthere but instead impressed upon these employees its re-solve that they would never have the Union as their rep-resentative by imposing patently discriminatory condi-tions upon the Union's supporters when they returnedfrom the strike and it underlined that resolve to them, incase they still did not recognize the futility of their seek-ing representation by the Union, by discriminatorily dis-' One of the General Counsel's witnesses testified that another em-ployee whose identity he could not recall found "the missing air gunand put it on the supervisor's desk. There was no testimony from Re-spondent's witnesses that any air gun had been removed12 Wright Line. .Dvision of Wright Line. Inc., 251 NLRB 10H3 (1980)3 NI.R.B. v. Gissel Packing Co., 395 U S 575. 614 (196).KEVAH KONNER, NC. 71 72DECISIONS OF NATIONAL LABOR RELATIONS BOARDcharging one of the employees who had struck and byignoring another who had been replaced during thestrike but who had sought reinstatement although it isobvious that job openings existed to permit his readyrecall to employment.As it is also apparant that the Union had demandedrecognition as bargaining agent on or about September27, 1979, and that Respondent has failed and refusedsince that date to honor that request and in view of myfindings above that a bargaining order is warranted, Ifind also that Respondent has unlawfully failed and re-fused to bargain collectively with the Union as the exclu-sive representative of its service employees since on orabout September 27, 1979.14CONCLUSIONS OF LAW1. Kevah Konner, Inc. is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.2. Amalgamated Local Union 355 is a labor organiza-tion within the meaning of Section 2(5) of the Act.3. All service employees employed by Respondent atits facility located in Pine Brook, New Jersey, excludingall office clerical employees, drivers and dispatchers,sales employees, professional employees, guards and su-pervisors as defined in the Act, constitute a unit appro-priate for the purposes of collective bargaining withinthe meaning of Section 9(b) of the Act.4. By having filed and refused to recall Alan Krzastekto its employment as a car mechanic since on or aboutOctober 19, 1979, because of his actions on behalf of theabove-named labor organization, by having dischargedRonald Crane on or about October 24, 1979, for thesame reason, by having on or about October 12, 1979, re-quired Ronald Crane to punch a time clock and to re-frain from using telephones in Respondent's parts depart-ment for personal calls because of the same reason, byhaving required its truck department employees since onor about October 14, 1979, to use only the front door ofthat department when leaving and to refrain from leav-ing Respondent's premises at any time during workinghours because those employees had joined and supportedthe above-named labor organization, Respondent has en-gaged in, and is engaging in, unfair labor practices affect-ing commerce within the meaning of Section 8(a)(3) and(1) and Section 2(6) and (7) of the Act.5. By having urged its service employees to presenttheir grievances directly to Respondent's corporate sec-retary for favorable results and to abandon their supportof the above-named labor organization and by having in-formed these employees that Respondent would notpermit the above-named labor organization to representthem for the purposes of collective bargaining, Respond-ent has engaged in and is engaging in unfair labor prac-tices affecting commerce within the meaning of Section8(a)(1) and Section 2(6) and (7) of the Act.6. It is appropriate, to remedy the foregoing unfairlabor practices, to require Respondent to bargain collec-tively, upon request, with the above-named labor organi-zation as the exclusive representative of all service em-14 Trading Port, Inc., 219 NLRB 298 (1975).ployees employed by Respondent at its Pine Brook, NewJersey, facility excluding all office clerical employees,sales employees, bus drivers and dispatchers, professionalemployees, guards, and supervisors as defined in the Act.7. By having failed and refused to bargain collectivelywith the above-named labor organization since on orabout September 27, 1979, respecting hours, wages, andother terms and conditions of employment of the em-ployees in the unit described above in paragraph 6, Re-spondent has engaged in, and is engaging in, unfair laborpractices affecting commerce within the meaning of Sec-tion 8(a)(5) and (1) and Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices, I shall recommend that it be ordered tocease and desist therefrom and to take certain affirmativeaction designed to effectuate the policies of the Act.As I have found that Respondent has, since October19, 1979, unlawfully failed and refused to offer AllanKrzastek reinstatement to employment as mechanic in itsauto department and that it, on October 24, 1979, discri-minatorily discharged Ronald Crane from its employ andhad for about 2 weeks previously to that date imposeddiscriminatory conditions upon him while at work, Ishall recommend that Respondent be ordered to offerthem immediate and full reinstatement to their formerjobs, without prejudice to their seniority or other rightsand privileges and to write Ronald Crane at his homeaddress to inform him that it has rescinded its require-ment that he punch a timeclock and its rule forbiddinghim to use Respondent's telephones for personal calls. Ishall further recommend that Respondent be ordered tomake them whole for any loss of earnings they may havesuffered as a result of the discrimination against them bypayment to them of the amount they normally wouldhave earned from the dates above until the dates of Re-spondent's offers of reinstatement, less net earnings, towhich shall be added interest to be computed in themanner prescribed in F W. Woolworth Company, 90NLRB 289 (1950); Florida Steel Corporation, 231 NLRB651 (1977); and Isis Plumbing & Heating Co., 138 NLRB716 (1962).As noted above, a bargaining order remedy is warrant-ed and the same reasons that support that remedy requirea broad cease-and-desist order. 15Upon the foregoing finding of fact, conclusions of law,and the entire record and pursuant to Section 10(c) ofthe Act, I hereby issue the following recommended:ORDER'6The Respondent, Kevah Konner, Inc., Pine Brook,New Jersey, its officers, agents, successors, and assigns,shall:lb S. L. Industries, Inc.. and Extruded Products Corp., 252 NLRB 1058(1980).'6 In the event no exceptions are filed as provided by Sec 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedby Sec. 102.48 of the Rules and Regulations, be adopted by the BoardContinued KEVAH KONNER, INC.731. Cease and desist from:(a) Telling its employees that they should talk directlywith its officials to obtain satisfaction of any problems ordemands they have respecting their hours, wages, orother terms of employment.(b) Telling its employees that Amalgamated LocalUnion 355 cannot represent them for purposes of collec-tive bargaining.(c) Changing work rules for Ronald Crane, for the em-ployees of its truck department, or for any employee orimposing more onerous rules upon them in order to dis-courage them from joining or supporting AmalgamatedLocal Union 355.(d) Discharging or refusing to reinstate Ronald Crane,Allan Krzastek, or any other employee to discouragethem from joining or supporting Amalgamated LocalUnion 355.(e) Failing and refusing to recognize or to bargain col-lectively with Amalgamated Local Union 355 as the ex-clusive representative of a unit of all service employeesemployed by Respondent at its Pine Brook, New Jersey,facility excluding all office clerical employees, sales em-ployees, bus drivers, and dispatchers, professional em-ployees, guards, and supervisors as defined in the Act.(f) In any other manner interfering with, restraining,or coercing employees in the exercise of the rights guar-anteed them in Section 7 of the Act.2. Take the following affirmative action which is nec-essary to effectuate the policies of the Act:(a) Upon request, recognize and bargain collectivelywith Amalgamated Local Union 355 as the exclusiverepresentative of the employees in the appropriate unitdescribed above in paragraph (e) of this Order.and become its findings, conclusions, and Order, and all objections there-to shall be deemed waived for all purposes.(b) Offer Allan Krzastek and Ronald Crane immediateand full reinstatement to their former jobs or, if thosejobs no longer exist, to substantially equivalent positions,without prejudice to their seniority or other rights andprivileges previously enjoyed, and make them whole forany loss of earnings they may have suffered as a result ofthe discrimination practiced against them in the mannerset forth in the section of this Decision entitled "TheRemedy," and write Ronald Crane at his home addressto inform him that he is not required to punch a time-clock and that he may use Respondent's telephone forpersonal calls.(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other re-cords relevant and necessary to a determination of com-pliance with paragraph (b) above.(d) Post at its Pine Brook, New Jersey, place of busi-ness, copies of the attached notice marked "Appen-dix."'7 Copies of said notice on forms provided by theRegional Director for Region 22, after being duly signedby Respondent's representative, shall be posted by it im-mediately upon receipt thereof and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered, de-faced, or covered by any other material.(e) Notify the Regional Director for Region 22, inwriting, within 20 days from the date of this Order, whatsteps have been taken to comply herewith.I7 In the event that this is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order ofthe National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."KE A :ON R N .7